Citation Nr: 1110777	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-10 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois which granted service connection for PTSD, and assigned a 30 percent rating as of September 2, 2004.  During the pendency of the appeal, in a September 2006 rating decision, the RO assigned an increased evaluation of 50 percent effective September 9, 2004 for the Veteran's PTSD.  It was noted that September 2, 2004 was the date the Veteran signed his claim of service connection.  However, the Veteran's claim was not received by the RO until September 9, 2004.  As such, September 9, 2004 is the appropriate effective date.  Additionally, subsequent documents generated by the RO consistently indicate that the award of service connection for PTSD is September 9 not September 2, 2004. 

The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the issue of sinusitis as secondary to herbicide exposure, raised by the Veteran in a January 2010 claim, is still before the RO.  As the issue of sinusitis has never been adjudicated by the RO, and therefore, is REFERRED to the RO for proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Subsequent to the issuance of the November 2009 supplemental statement of the case (SSOC), and prior to the certification of this appeal to the Board in December 2010, the RO received additional evidence, which included a January 2010 VA examination.  This evidence is non-duplicative of the evidence already of record and relevant to the claim at hand.  The RO has taken no additional development or adjudication of the issue since that time.  Where an SOC is prepared before the receipt of further evidence, an SSOC must be issued to the veteran, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  

The Board notes that the Veteran's representative attempted to waive RO jurisdiction in a February 2011 Informal Hearing Presentation.  Unfortunately, there are no regulatory provisions for waiving review of relevant evidence received at and by the RO prior to transfer of records to the Board.  Therefore, in accordance with 38 C.F.R. § 19.37(a), the issue of a rating in excess of 50 percent for PTSD is returned to the Agency of Original Jurisdiction (AOJ) for consideration and the issuance of an SSOC.

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the claim of a rating in excess of 50 percent for PTSD.  All new evidence received since the issuance of the November 2009 SSOC should be considered.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


